
	
		II
		112th CONGRESS
		1st Session
		S. 1788
		IN THE SENATE OF THE UNITED STATES
		
			November 2, 2011
			Mr. Reid (for himself
			 and Mr. Heller) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To designate the Pine Forest Range Wilderness area in
		  Humboldt County, Nevada.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Pine Forest Range Recreation
			 Enhancement Act of 2011.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Findings.
					Sec. 3. Definitions.
					Sec. 4. Addition to National Wilderness Preservation
				System.
					Sec. 5. Administration.
					Sec. 6. Adjacent management.
					Sec. 7. Military overflights.
					Sec. 8. Native American cultural and religious
				uses.
					Sec. 9. Release of wilderness study areas.
					Sec. 10. Wildlife management.
					Sec. 11. Wildfire, insect, and disease management.
					Sec. 12. Climatological data collection.
					Sec. 13. Land exchanges.
				
			2.FindingsCongress finds that—
			(1)public land in
			 the Pine Forest Range contains unique and spectacular natural resources,
			 including—
				(A)priceless habitat
			 for numerous species of plants and wildlife; and
				(B)thousands of
			 acres of land that remain in a natural state;
				(2)continued
			 preservation of the public land would benefit the County and the United States
			 by—
				(A)ensuring the
			 conservation of ecologically diverse habitat;
				(B)protecting
			 prehistoric cultural resources;
				(C)conserving
			 primitive recreational resources; and
				(D)protecting air
			 and water quality; and
				(3)designation of
			 the Pine Forest Range as a wilderness area is supported by the State, units of
			 local governments, and the surrounding communities.
			3.DefinitionsIn this Act:
			(1)CountyThe
			 term County means Humboldt County, Nevada.
			(2)MapThe
			 term Map means the map entitled Proposed Pine Forest
			 Wilderness Area and dated May 4, 2011.
			(3)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(4)StateThe
			 term State means the State of Nevada.
			4.Addition to
			 National Wilderness Preservation System
			(a)DesignationCertain
			 Federal land managed by the Bureau of Land Management, comprising approximately
			 26,000 acres, as generally depicted on the Map is designated as wilderness and
			 as a component of the National Wilderness Preservation System, to be known as
			 the Pine Forest Range Wilderness.
			(b)Boundary
				(1)Road
			 accessThe boundary of any portion of the wilderness area
			 designated by subsection (a) that is bordered by a road shall be at least 100
			 feet away from the edge of the road to allow public access.
				(2)Road
			 AdjustmentsThe Secretary shall—
					(A)reroute the road
			 running through Long Meadow to the west to remove the road from the riparian
			 area;
					(B)reroute the road
			 currently running through Rodeo Flat Meadow to the east to remove the road from
			 the riparian area; and
					(C)close, except for
			 administrative use, the road along Lower Alder Creek south of Bureau of Land
			 Management road #2083.
					(3)Reservoir
			 accessThe boundary of the wilderness area designated by
			 subsection (a) shall be at least 160 feet downstream from the dam at Little
			 Onion Reservoir to allow public access.
				(c)Map and legal
			 description
				(1)In
			 generalAs soon as practicable after the date of enactment of
			 this Act, the Secretary shall file a map and legal description of the
			 wilderness area designated by subsection (a) with—
					(A)the Committee on
			 Natural Resources of the House of Representatives; and
					(B)the Committee on
			 Energy and Natural Resources of the Senate.
					(2)EffectThe
			 map and legal description filed under paragraph (1) shall have the same force
			 and effect as if included in this Act, except that the Secretary may correct
			 clerical and typographical errors in the map or legal description.
				(3)AvailabilityEach
			 map and legal description filed under paragraph (1) shall be on file and
			 available for public inspection in the appropriate offices of the Bureau of
			 Land Management.
				(d)WithdrawalSubject
			 to valid existing rights, the wilderness area designated by subsection (a) is
			 withdrawn from—
				(1)all forms of
			 entry, appropriation, and disposal under the public land laws;
				(2)location, entry,
			 and patent under the mining laws; and
				(3)disposition under
			 all laws pertaining to mineral and geothermal leasing or mineral
			 materials.
				5.Administration
			(a)ManagementSubject
			 to valid existing rights, the land designated as wilderness by this Act shall
			 be administered by the Secretary in accordance with the Wilderness Act (16
			 U.S.C. 1131 et seq.), except that—
				(1)any reference in
			 that Act to the effective date of that Act shall be considered to be a
			 reference to the date of enactment of this Act; and
				(2)any reference in
			 that Act to the Secretary of Agriculture shall be considered to be a reference
			 to the Secretary.
				(b)LivestockWithin
			 the wilderness area designated by this Act, the grazing of livestock in areas
			 administered by the Bureau of Land Management in which grazing is established
			 as of the date of enactment of this Act shall be allowed to continue—
				(1)subject to such
			 reasonable regulations, policies, and practices as the Secretary considers to
			 be necessary; and
				(2)consistent with
			 section 4(d)(4) of the Wilderness Act (16 U.S.C. 1133(d)(4)), including the
			 guidelines set forth in Appendix A of House Report 101–405.
				(c)Incorporation
			 of acquired land and interestsAny land or interest in land
			 within the boundaries of the area designated as wilderness by this Act that is
			 acquired by the United States after the date of enactment of this Act shall be
			 added to and administered as part of the wilderness area.
			(d)Water
			 rights
				(1)FindingsCongress
			 finds that—
					(A)the land
			 designated as wilderness by this Act is located—
						(i)in
			 the semiarid region of the Great Basin; and
						(ii)at
			 the headwaters of the streams and rivers on land with respect to which there
			 are few, if any—
							(I)actual or
			 proposed water resource facilities located upstream; and
							(II)opportunities
			 for diversion, storage, or other uses of water occurring outside the land that
			 would adversely affect the wilderness values of the land;
							(B)the land
			 designated as wilderness by this Act is generally not suitable for use or
			 development of new water resource facilities; and
					(C)because of the
			 unique nature of the land designated as wilderness by this Act, it is possible
			 to provide for proper management and protection of the wilderness and other
			 values of land in ways different from those used in other laws.
					(2)PurposeThe
			 purpose of this section is to protect the wilderness values of the land
			 designated as wilderness by this Act by means other than a federally reserved
			 water right.
				(3)Statutory
			 constructionNothing in this Act—
					(A)constitutes an
			 express or implied reservation by the United States of any water or water
			 rights with respect to a wilderness designated by this Act;
					(B)affects any water
			 rights in the State (including any water rights held by the United States) in
			 existence on the date of enactment of this Act;
					(C)establishes a
			 precedent with regard to any future wilderness designations;
					(D)affects the
			 interpretation of, or any designation made under, any other Act; or
					(E)limits, alters,
			 modifies, or amends any interstate compact or equitable apportionment decree
			 that apportions water among and between the State and other States.
					(4)Nevada water
			 lawThe Secretary shall follow the procedural and substantive
			 requirements of State law in order to obtain and hold any water rights not in
			 existence on the date of enactment of this Act with respect to the wilderness
			 area designated by this Act.
				(5)New
			 projects
					(A)Definition of
			 water resource facility
						(i)In
			 generalIn this paragraph, the term water resource
			 facility means irrigation and pumping facilities, reservoirs, water
			 conservation works, aqueducts, canals, ditches, pipelines, wells, hydropower
			 projects, transmission and other ancillary facilities, and other water
			 diversion, storage, and carriage structures.
						(ii)ExclusionIn
			 this paragraph, the term water resource facility does not
			 include wildlife guzzlers.
						(B)Restriction on
			 new water resource facilitiesExcept as otherwise provided in
			 this Act, on or after the date of enactment of this Act, neither the President
			 nor any other officer, employee, or agent of the United States shall fund,
			 assist, authorize, or issue a license or permit for the development of any new
			 water resource facility within a wilderness area, any portion of which is
			 located in the County.
					6.Adjacent
			 management
			(a)In
			 generalCongress does not intend for the designation of land as
			 wilderness by this Act to create a protective perimeter or buffer zone around
			 the wilderness area.
			(b)Nonwilderness
			 ActivitiesThe fact that nonwilderness activities or uses can be
			 seen or heard from areas within the wilderness designated by this Act shall not
			 preclude the conduct of the activities or uses outside the boundary of the
			 wilderness area.
			7.Military
			 overflightsNothing in this
			 Act restricts or precludes—
			(1)low-level
			 overflights of military aircraft over the area designated as wilderness by this
			 Act, including military overflights that can be seen or heard within the
			 wilderness area;
			(2)flight testing
			 and evaluation; or
			(3)the designation
			 or creation of new units of special use airspace, or the establishment of
			 military flight training routes, over the wilderness area.
			8.Native American
			 cultural and religious usesNothing in this Act diminishes—
			(1)the rights of any
			 Indian tribe; or
			(2)tribal rights
			 regarding access to Federal land for tribal activities, including spiritual,
			 cultural, and traditional food-gathering activities.
			9.Release of
			 wilderness study areas
			(a)FindingCongress
			 finds that, for the purposes of section 603 of the Federal Land Policy and
			 Management Act of 1976 (43 U.S.C. 1782), the Bureau of Land Management land in
			 any portion of the Blue Lakes and Alder Creek wilderness study areas not
			 designated as wilderness by section 4(a) has been adequately studied for
			 wilderness designation.
			(b)ReleaseAny
			 public land described in subsection (a) that is not designated as wilderness by
			 this Act—
				(1)is no longer
			 subject to section 603(c) of the Federal Land Policy and Management Act of 1976
			 (43 U.S.C. 1782(c));
				(2)shall be managed
			 in accordance with—
					(A)land management
			 plans adopted under section 202 of that Act (43 U.S.C. 1712); and
					(B)cooperative
			 conservation agreements in existence on the date of enactment of this Act;
			 and
					(3)shall be subject
			 to the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.).
				10.Wildlife
			 management
			(a)In
			 generalIn accordance with section 4(d)(7) of the Wilderness Act
			 (16 U.S.C. 1133(d)(7)), nothing in this Act affects or diminishes the
			 jurisdiction of the State with respect to fish and wildlife management,
			 including the regulation of hunting, fishing, and trapping, in the wilderness
			 area designated by this Act.
			(b)Management
			 activitiesIn furtherance of the purposes and principles of the
			 Wilderness Act (16 U.S.C. 1131 et seq.), management activities to maintain or
			 restore fish and wildlife populations and the habitats to support the
			 populations may be carried out within the wilderness area designated by this
			 Act, if the activities are carried out—
				(1)consistent with
			 relevant wilderness management plans; and
				(2)in accordance
			 with—
					(A)the Wilderness
			 Act (16 U.S.C. 1131 et seq.); and
					(B)appropriate
			 policies, such as those set forth in Appendix B of House Report 101–405,
			 including the occasional and temporary use of motorized vehicles if the use, as
			 determined by the Secretary, would promote healthy, viable, and more naturally
			 distributed wildlife populations that would enhance wilderness values with the
			 minimal impact necessary to reasonably accomplish those tasks.
					(c)Existing
			 activitiesConsistent with section 4(d)(1) of the Wilderness Act
			 (16 U.S.C. 1133(d)(1)) and in accordance with appropriate policies such as
			 those set forth in Appendix B of House Report 101–405, the State may continue
			 to use aircraft, including helicopters, to survey, capture, transplant,
			 monitor, and provide water for wildlife populations.
			(d)Wildlife water
			 development projectsSubject to subsection (f), the Secretary
			 shall authorize structures and facilities, including existing structures and
			 facilities, for wildlife water development projects, including guzzlers, in the
			 wilderness areas designated by section 4(a) if—
				(1)the structures
			 and facilities will, as determined by the Secretary, enhance wilderness values
			 by promoting healthy, viable, and more naturally distributed wildlife
			 populations; and
				(2)the visual
			 impacts of the structures and facilities on the wilderness areas can reasonably
			 be minimized.
				(e)Hunting,
			 fishing, and trapping
				(1)In
			 generalThe Secretary may designate, by regulation, areas in
			 which, and establish periods during which, for reasons of public safety,
			 administration, or compliance with applicable laws, no hunting, fishing, or
			 trapping will be permitted in the wilderness areas designated by section
			 4(a).
				(2)ConsultationExcept
			 in emergencies, the Secretary shall consult with the appropriate State agency
			 before promulgating regulations under paragraph (1).
				(f)Cooperative
			 agreement
				(1)In
			 generalThe State, including a designee of the State, may conduct
			 wildlife management activities in the wilderness area designated by this
			 Act—
					(A)in accordance
			 with the terms and conditions specified in the cooperative agreement between
			 the Secretary and the State entitled Memorandum of Understanding between
			 the Bureau of Land Management and the Nevada Department of Wildlife Supplement
			 No. 9 and signed November and December 2003, including any amendments
			 to the cooperative agreement agreed to by the Secretary and the State;
			 and
					(B)subject to all
			 applicable laws (including regulations).
					(2)References;
			 clark countyFor the purposes of this subsection, any reference
			 to Clark County in the cooperative agreement described in paragraph (1)(A)
			 shall be considered to be a reference to the Pine Forest Range
			 Wilderness.
				11.Wildfire,
			 insect, and disease management
			(a)In
			 generalConsistent with
			 section 4(d)(1) of the Wilderness Act (16 U.S.C. 1133(d)(1)), the Secretary may
			 take such measures in the wilderness designated by this Act as may be necessary
			 for the control of fire, insects, and diseases (including, as the Secretary
			 determines to be appropriate, the coordination of the activities with a State
			 or local agency).
			(b)EffectNothing in this Act precludes a Federal,
			 State, or local agency from conducting wildfire management operations
			 (including operations using aircraft or mechanized equipment).
			12.Climatological
			 data collectionIf the
			 Secretary determines that hydrologic, meteorologic, or climatological
			 collection devices are appropriate to further the scientific, educational, and
			 conservation purposes of the wilderness area designated by this Act, nothing in
			 this Act precludes the installation and maintenance of the collection devices
			 within the wilderness area.
		13.Land
			 exchanges
			(a)DefinitionsIn
			 this section:
				(1)Federal
			 landThe term Federal land means Federal land in the
			 County that—
					(A)is not segregated
			 or withdrawn on or after the date of enactment of this Act;
					(B)is identified for
			 disposal by the Bureau of Land Management through the Winnemucca Resource
			 Management Plan; and
					(C)is determined by
			 the Bureau of Land Management to be appropriate for exchange consistent with
			 section 206 of the Federal Land Policy and Management Act of 1976 (43 U.S.C.
			 1716).
					(2)Non-Federal
			 landThe term non-Federal land means land identified
			 on the Map as non-Federal lands for exchange.
				(b)Acquisition of
			 land and interests in land
				(1)In
			 generalConsistent with applicable law and subject to subsection
			 (c), the Secretary may exchange the Federal land for non-Federal land.
				(2)Incorporation
			 of acquired landAny non-Federal land or interest in non-Federal
			 land in, or adjoining the boundary of, the Pine Forest Range Wilderness Area
			 that is acquired by the United States shall be added to, and administered as
			 part of, the Pine Forest Range Wilderness Area.
				(c)ConditionsEach
			 land exchange under subsection (a) shall be subject to—
				(1)the condition
			 that the owner of the non-Federal land pay not less than 50 percent of all
			 costs relating to the land exchange, including the costs of appraisals,
			 surveys, and any necessary environmental clearances; and
				(2)such additional
			 terms and conditions as the Secretary may require.
				(d)Deadline for
			 completion of land exchangeIt is the intent of Congress that the
			 land exchanges under this section be completed by not later than 5 years after
			 the date of enactment of this Act.
			
